DETAILED ACTION
This office action is in response to the amendment filed 12/6/2021.  As directed by the amendment, claims 1, 7, 13, and 30 have been amended and no claims have been cancelled or newly added.  Thus, claims 1-20 are presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-7, 10-11, 13-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huster et al (2008/0000477) in view of Murphy (2002/0183642) and Freeman et al (10,702,166).

Huster does not disclose the controller being configured to: characterize the output signals of the sound detector as one or more adventitious lung sounds.
However, Murphy teaches in fig 1 teaches a body sound detection system including a controller (110) (computer) being configured to characterize the output signals of a sound detector (102) (microphones) as adventitious lung sounds (computer (110) includes adventitious sound detection program (203), that parses through the data recorded by the microphones to identify adventitious sounds, such as crackles) (para [0076]), wherein the adventitious lung sounds are used to provide a diagnosis of various pulmonary conditions or diseases, such as asthma, COPD, and IPF (para [0065], Table 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the controller of Huster to characterize the output signals of the sound detector as one or more adventitious lung sounds as taught by Murphy, in order to identify information related to various pulmonary conditions or diseases to provide a diagnosis (Murphy, para [0065]).  The now-modified Huster’s device is considered to determine an efficacy of the therapy 
The now-modified Huster’s device discloses a wearable garment (106 of Huster).
Modified Huster does not disclose the sound detector mounted on the wearable garment. 
However, Freeman in fig 23 teaches a device for respiratory monitoring including  sound detectors (microphones), wherein the microphones integrated into a vest (46) configured to carry the sound detector (microphones) (col 24, ln 24-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the wearable garment of modified Huster to be configured to carry the sound detector as taught by Freeman in order to reduce operator error with respect to the placement of the sound detector, as 
Regarding claim 2, Huster discloses the chest wall oscillator (114) comprises one or more solenoids, actuators, or bladders (inflatable bladders) (para [0080]).  
Regarding claim 3, Huster in fig 31 discloses the chest wall oscillator comprises a plurality of oscillating elements (600) (as shown in fig 31, vest can contain a first chest wall oscillating element comprising a pair upper bladders (600’ 1, 2) controlled by first air pulse module (612), and a second chest wall oscillating element comprising a pair lower bladders (600’’, 3, 4) controlled by second air pulse module (614), each oscillating element of the plurality of oscillating elements (600’, 600’’) (first pair of upper oscillating elements and second pair of lower oscillating elements) being operated individually at one or more of a different frequency or intensity (each module (612, 614) may operate according to different operating parameters such as pressure or frequency and therefore first oscillating element (600’) and second oscillating element (600’’) can be operated individually at a different frequency or incencity) (para [0193]).  
Regarding claim 4, the modified Huster’s references disclose the sound detector (366 of Huster, 102 of Murphy) comprises one or more stethoscopes (Huster, para [0115]) and/or microphones (Murphy, para [0040]).  
Regarding claim 5, modified Huster discloses a sound detector.
Modified Huster does not disclose the sound detector comprises five sound detection elements, the five sound detection elements being positioned to come in contact with a right upper lobe, left upper lobe, right middle lobe, right lower lobe, and left lower lobe, respectively, of the user.  

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the sound detector to comprise sixteen sound detection elements, with five of the sixteen five sound detection elements being positioned to come in contact with a right upper lobe, left upper lobe, right middle lobe, right lower lobe, and left lower lobe, respectively, of the user as taught by Murphy in order to allow the device to determine the point of origin of adventitious lung sounds (Murphy, para [0097]).  
Regarding claim 6, modified Huster discloses the controller (318) comprises one or more processors (includes memory that may be a memory of a microcontroller 
Regarding claim 7, the modified Huster’s references disclose the wearable garment (106 of Huster; 46 of Freeman) comprises a wearable vest configured to carry the chest wall oscillator (114 of Huster) (Huster, para [0080]) and the sound detector (microphones integrated into a vest (46 of Freeman) configured to carry the sound detector (microphones)) (Freeman, col 24, ln 24-35).
Regarding claim 10, the modified Huster’s reference discloses the one or more processors are configured to quantify one or more of a number of regions with crackles (point of origin of adventitious sounds may be identified) (para [0097]), or an intensity of crackles (can be characterized as coarse, medium, or fine) (para [0064]).  
Regarding claim 11, modified Huster discloses the controller is further configured to increase one or more of the controlled frequency, intensity, or duration from an initial frequency, intensity, and/or duration, respectively (a patient lung assessment may be made periodically during a HFCWO therapy regimen, and a patient lung assessment may be used to determine optimum settings, including frequency and duration of treatment for the HFCWO therapy for the patient) (Huster, para [0132]), and configured to quantify one or more of a number of regions with crackles (point of origin of 
Modified Huster does not disclose the controller is further configured to increase one or more of the controlled frequency, intensity, or duration from an initial frequency, intensity, and/or duration, respectively, if one or more of the quantified nBC number, 2CD width, duration of crackles, number of regions with crackles, or intensity of crackles is greater than a predetermined threshold.  
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the controller of modified Huster to increase one or more of the controlled frequency, intensity, or duration from an initial frequency, intensity, and/or duration, respectively, if one or more of the quantified number of regions with crackles, or intensity of crackles is greater than a predetermined threshold, as the detection of crackles are used to diagnose respiratory conditions including chronic obstructive pulmonary disease, (COPD, which include asthma or chronic bronchitis), and idiopathic pulmonary fibrosis (IPF) (Murphy, para [0065], Table 1), and data from the assessment system may be used to adjust at least one of the respiratory therapies (Huster, para [0006]), the modified Huster’s device is configured to treat respiratory conditions such as COPD (asthma or chronic bronchitis) and cystic fibrosis (Huster, para [0003]), and therefore, the presence of said respiratory condition during a lung assessment would provide an indication to increase one or more of the controlled frequency, intensity, or duration from an initial frequency, intensity, and/or duration in order to treat said respiratory condition.

Huster does not disclose characterizing the detected sound at one or more processors of the chest wall oscillation system as one or more adventitious lung sounds

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of Huster by characterizing the output signals of the sound detector as one or more adventitious lung sounds as taught by Murphy, in order to identify information related to various pulmonary conditions or diseases to provide a diagnosis (Murphy, para [0065]).  The now-modified Huster’s device is considered to determine an efficacy of the therapy session based on the one or more adventitious lung sounds, as Huster discloses the output of a sound detector (366) used to determine the efficacy of a treatment session (sound detector (366) is component of assessment system which is operable to determine the efficacy of the HFCWO therapy system (para [0115]), Murphy discloses the use of a sound detector (102) to identify adventitious lung sounds for diagnosing respiratory conditions such as asthma and COPD (Murphy, para [0065]), and therefore the lack of adventitious sounds would be an indication of an improvement in therapy and the presence of adventitious would be an indication that the underlying respiratory condition to be treated is still present, and Huster discloses the HFCWO device used to 
The now-modified Huster’s method does not disclose the sound detector is mounted on the wearable garment.
However, Freeman in fig 23 teaches a device for respiratory monitoring including sound detectors (microphones), wherein the microphones integrated into a vest (46) configured to carry the sound detector (microphones) (col 24, ln 24-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the wearable garment of modified Huster to be configured to carry the sound detector as taught by Freeman in order to reduce operator error with respect to the placement of the sound detector, as the position of the sound detector is determined by the manufacturer and therefore is standardized (Freeman, col 24, ln 28-31).
Regarding claim 14, Huster discloses the chest wall oscillator (114) comprises one or more solenoids, actuators, or bladders (inflatable bladders) (para [0080]) and in fig 31 discloses the chest wall oscillator comprises a plurality of bladders (600) (as shown in fig 31, vest can contain a first chest wall oscillating element comprising a pair of two upper bladders (600’ 1, 2) controlled by first air pulse module (612), and a second chest wall oscillating element comprising a pair of two lower bladders (600’’, 3, 4) controlled by second air pulse module (614), each oscillating element of the plurality of oscillating elements (600’, 600’’) (first pair of upper oscillating elements and second 
Regarding claim 15, modified Huster discloses a sound detector.
Modified Huster does not disclose the sound detector comprises a plurality of sound detection elements, the plurality of sound detection elements detecting the sound from different regions.  
However, Murphy in fig 1 teaches a body sound detection system including a controller (110) (computer) being configured to characterize the output signals of a sound detector (102) (microphones), wherein the sound detector includes 16 sound detection elements as shown in fig 4, the plurality of sound detection elements detecting the sound from different regions (as shown in fig 4, sound detection elements include two sites at the upper back proximate to the top portions of the lungs, four sites in the middle back proximate to the mid portion of the lungs, and four sites at the lower back proximate to the bottom portions of the lungs) (para [0040], fig 4).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the sound detector to comprise a plurality of (sixteen) sound detection elements, the plurality of sound detection elements detecting the sound from different regions as taught by Murphy in order to allow the device to determine the point of origin of adventitious lung sounds (Murphy, para [0097]).  

Regarding claim 19, modified Huster discloses the controller is further configured to increase one or more of the controlled frequency, intensity, or duration from an initial frequency, intensity, and/or duration, respectively (a patient lung assessment may be made periodically during a HFCWO therapy regimen, and a patient lung assessment may be used to determine optimum settings, including frequency and duration of treatment for the HFCWO therapy for the patient) (Huster, para [0132]), and configured to quantify one or more of a number of regions with crackles (point of origin of adventitious sounds may be identified) (Murphy, para [0097]), or an intensity of crackles (can be characterized as coarse, medium, or fine) (Murphy, para [0064]).  
Modified Huster does not disclose the controlling includes increasing one or more of the controlled frequency, intensity, or duration from an initial frequency, intensity, and/or duration, respectively, if one or more of the quantified nBC number, 2CD width, duration of crackles, number of regions with crackles, or intensity of crackles is greater than a predetermined threshold.  
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the controller of the method of modified Huster to configured the controller such that the controlling includes  increasing one or more of the controlled frequency, intensity, or duration from an initial frequency, intensity, and/or duration, respectively, if one or more of the quantified chronic obstructive pulmonary disease, (COPD, which include asthma or chronic bronchitis), and idiopathic pulmonary fibrosis (IPF) (Murphy, para [0065], Table 1), and data from the assessment system may be used to adjust at least one of the respiratory therapies (Huster, para [0006]), the modified Huster’s device is configured to treat respiratory conditions such as COPD (asthma or chronic bronchitis) and cystic fibrosis (Huster, para [0003]), and therefore, the presence of said respiratory condition during a lung assessment would provide an indication to increase one or more of the controlled frequency, intensity, or duration from an initial frequency, intensity, and/or duration in order to treat said respiratory condition.
Regarding claim 20, Huster discloses a wearable device configured to oscillate a chest of a user (high frequency chest wall oscillation (HFWCO) system), comprising: chest wall oscillation means (114) (bladder) of a wearable garment (106) (vest) (para [0080]) for oscillating the chest of the user in a therapy session (air pulse generator (120) configured to generate HFCWO air pulses) (para [0081]); sound detection means (366) (electronic stethoscope) for detecting sound from the chest of the user (a stethoscope is a device that is configured to detect chest sounds from a user) (para [0115]) and outputting signals corresponding to the detected sound stethoscope is part of an assessment system, which provides data for determining the efficacy of the HFCWO therapy system) (para [0115]); control means (318) (controller) for receiving the output signals from the sound detection means (366) (electronic stethoscope (366) connected to input port (362, 364) (para [0125]), and sensor data provides sensor data 
Huster does not disclose the processing means being configured to: characterize the output signals of the sound detector as one or more adventitious lung sounds.
However, Murphy teaches in fig 1 teaches a body sound detection system including a processing means (110) (computer) being configured to characterize the output signals of a sound detector (102) (microphones) as adventitious lung sounds (computer (110) includes adventitious sound detection program (203), that parses through the data recorded by the microphones to identify adventitious sounds, such as 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the processing means of Huster to characterize the output signals of the sound detector as one or more adventitious lung sounds as taught by Murphy, in order to identify information related to various pulmonary conditions or diseases to provide a diagnosis (Murphy, para [0065]).  The now-modified Huster’s device is considered to determine an efficacy of the therapy session based on the one or more adventitious lung sounds, as Huster discloses the output of a sound detector (366) used to determine the efficacy of a treatment session (sound detector (366) is component of assessment system which is operable to determine the efficacy of the HFCWO therapy system (para [0115]), Murphy discloses the use of a sound detector (102) to identify adventitious lung sounds for diagnosing respiratory conditions such as asthma and COPD (Murphy, para [0065]), and Huster discloses the HFCWO device used to treat respiratory conditions such as asthma and COPD (chronic obstructive pulmonary disease refers to a group of diseases that include emphysema and chronic bronchitis) (Huster, para [0003]).  
The now-modified Huster’s device does not disclose the sound detector are of the wearable garment. 
However, Freeman in fig 23 teaches a device for respiratory monitoring including  sound detectors (microphones), wherein the microphones integrated into a vest (46) configured to carry the sound detector (microphones) (col 24, ln 24-35).
.

Claims 8-9, 12, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huster et al, Murphy et al, and Freeman et al as applied to claims 1, 7, and 13 above, and further in view of Chang Guo et al (2013/0289456).
Regarding claim 8, modified Huster discloses a wearable vest (106 of Huster) (Huster, para [0080]).
Modified Huster does not disclose the wearable vest is further configured to carry the controller and a power supply.  
However, Chang Guo teaches an airway clearance device by oscillating a chest of a user (provides high frequency chest wall oscillation therapy) (para [0022]) including a wearable vest (10) (garment shown in fig 1 to be a vest), wherein the wearable vest (10) is configured to carry a chest wall oscillator (14) (inflatable therapy chamber), a controller (22) (processor), an air pressure pulse generator (32) (para [0022]), and a power supply (26) (battery) (para [0023]) using pockets (17a-c) (para [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the vest of modified Huster to be further configured to carry the controller and a power supply, comprising a battery as 
Regarding claim 9, the modified Huster’s reference discloses the power supply is a battery (26 of Chang Guo) (Chang Guo, para [0023]).  
Regarding claim 12, modified Huster discloses a wearable device. 
Modified Huster does not disclose a remote controller configured to receive another set of output signals from the controller and to control the control output signals of the controller based upon the another set of output signals.  
However, Chang Guo teaches an airway clearance device by oscillating a chest of a user (provides high frequency chest wall oscillation therapy) (para [0022]) including a remote controller (30) (user interface) configured to receive another set of output signals from a controller (22) (processor) (controller (22) communicates with remote controller (30) to receive commands and communicate messages) and to control the control output signals of the controller (22) based upon the another set of output signals (remote controller (30) allows for user inputs and commands including, but not limited to varying frequency and amplitude of actuation of the air pressure pulse generator (32)) (para [0025]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Huster by providing a remote controller configured to receive another set of output signals from the controller and to control the control output signals of the controller based upon the 
Regarding claim 16, modified Huster discloses a method of controlling a chest wall oscillator. 
Modified Huster does not disclose one or more of the detecting of the sound, the characterizing of the detected sound, or the controlling of the chest wall oscillator is powered by a battery.  
However, Chang Guo teaches an airway clearance device by oscillating a chest of a user (provides high frequency chest wall oscillation therapy) (para [0022]) including a wearable vest (10) (garment shown in fig 1 to be a vest), wherein the wearable vest (10) is configured to carry a chest wall oscillator (14) (inflatable therapy chamber), a controller (22) (processor), an air pressure pulse generator (32) (para [0022]), and wherein the controlling of the chest wall oscillator (14) is powered by a battery (26) (battery supplies power to PCB (24) containing controller (22) and air pressure pulse generator (32) (para [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of modified Huster by configuring the vest of modified Huster to be further configured to carry the controller and a battery, wherein the battery is configured to power the controlling of the chest wall oscillator as taught by Chang Guo as it would be combination of prior art elements 
Regarding claim 17, modified Huster discloses a method of controlling a chest wall oscillator. 
Modified Huster does not disclose the controlling of the chest wall oscillator is partly or entirely performed by a remote controller.  
However, Chang Guo teaches an airway clearance device by oscillating a chest of a user (provides high frequency chest wall oscillation therapy) (para [0022]) including a remote controller (30) (user interface), wherein controlling of the chest wall oscillator is partly or entirely performed by a remote controller (remote controller (30) allows for user inputs and commands including, but not limited to varying frequency and amplitude of actuation of the air pressure pulse generator (32)) (para [0025]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of modified Huster so that controlling of the chest wall oscillator is partly or entirely performed by a remote controller as taught by Chang Guo, as it would be a combination of prior art elements according to known methods to provide a remote controller to allow the device to be more conveniently controlled by a user or caregiver without requiring the user to go to a separate control module to adjust control settings.  See MPEP 2143(I)(A).

Response to Arguments
Applicant's arguments filed 12/6/2021 have been fully considered but they are not persuasive.
Applicant argues on page 7, third full paragraph-page 8, third full paragraph of Applicant’s remarks, that Huster does not disclose teach or suggest any method of automatically adjusting HFCWO therapy other than by spirometry, and replacing the spirometry teaching of Huster for the teaching of Murphy’s teaching of adventitious sounds would render Huster unfit for its intended purpose.  However, Huster teaches a sound detector (366) (electric stethoscope) configured to detect sound from the chest of the user (a stethoscope is a device that is configured to detect chest sounds from a user) (para [0115]).  Huster further teaches that the electric stethoscope (300) is part of an assessment system to determine the efficacy of, and/or to provide data for determining the efficacy of the HFCWO therapy system (para [0115]), and that system is used to perform patient lung assessment may be made to determine optimum settings for a particular HFCWO therapy session, optimum settings may include a frequency of oscillations (a frequency of air pulses applied to the vest), an intensity of oscillations (bias line pressure), and a duration of the therapy session (duration of HFCWO therapy), an and a lung assessment may be made periodically during a treatment session (para [0132]).  Because Huster already discloses the use of an electric stethoscope to be used as part of a patient assessment system, modifying the controller of Huster to characterize the output signals of the sound detector as being one or more adventitious sounds would not render Huster unfit for its intended purpose, as Huster teaches the use of a sound detector used in combination with an assessment 
Applicant argues on page 9, first full paragraph-page 10, first paragraph of Applicant’s remarks, that incorporating Freeman’s teaching into Huster as modified by Murphy would not make the Huster’s device capable of incorporating lung sounds for control of a chest oscillator.  However, as discussed above, because Huster discloses that an electronic stethoscope may be used with a patient assessment system to assess a lung of a patient determine the efficacy of a HFCWO system, and Murphy teaches the use of a microphone to identify adventitious lung sounds to assess a lung of a patient, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260. The examiner can normally be reached Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785